Case 3:16-cv-02460-YK-JFS Document 96 Filed 02/12/20 Page 1 of 3

, FILED
UNITED STATES DISTRICT COURT SCRANTON
‘MILLED DISTRICT OF PENNSYLVANIA ace
. FEB 1 22029

   

RONALD BLUE WEST #11353-007° DEPUTY CLERK

Plaintiff Pro Se
Case No. 3:16-cv-02460:

( Judge Kane }

( Magistrate Judeg Saporito )

‘VS.

UNITED STATES OF AMERICA

Defendant.

Ne ONY NNN

MOTION TO SEAL CASE ABOVE

 

On February 7, 2020, the Third Circuit Court of Appeals. Patricia S.
Dodszuweit, Clerk wrote me and told me to write the Middle District
Court of Pennsylvaina, to SEAL the case above. Plaintiff would like
to reqest to the Court to SEAL all documents on the above case. There
was a motion file to the Magistrate Judge Saporito, and he grant the
time for extension because the institution was on Lockdown status at
the time. The Motion was filed when Plaintiff came off the lockdown
status and to this 2/10/2020 date there has not been an response to
Plaintiff Motion To SEAL the case.

Plaintiff, subsequently filed Two documents (1) A brief in support to
his exten of time and (2) The Mction to SEAL for Safety and Security
reason of the Institution cf the Hazelton Complex, and the ("BOP")
Institution that have LXEISSNXEIS for reseach by inmates. Plaintiff
background is the issue within the ("BOP") now that the case has been
filed in the Middle District of Pennsylvania, and the Third Circuit

Court of Appeals.

Plaintiff, respecfully request that this Court grant this Motion to
SEAL documents on the LKEIS:NXEIS for the safety of the Plaintiff that
has time to do within the ("BOP") in the custody of the Brueau of Prisons.
 

Case 3:16-cv-02460-YK-JFS Document 96 Filed 02/12/20 Page 2 of 3

DECLARATION

I Ronald Blue West, declare under the statutes of perjury in accord-
ance with the statutes of Title 28 U.S.C. §1746, that the foregoing
is true and correct to the best of my knowledge by signing name.

I make thsi a legal and binding document under the law, to grant
Plaintiff Mction to SEAL all documents. on the LXEIS NXEIS computer
within the ("BOP") law Libaray.

Keprale Llket Lhéeot 7438 300r

Ronald Blue West #11353-007

CERTIFICATE OF SERVICE

 

The undersigned hereby certifies that he is an inmate in the custody
of the Federal Bureau of Prisons, Federal Correctional Institution-
Hazelton WV. And on this 10th day of February 2020. Plaintiff is
mailing the moticn tc the United States District Court in the Middle
District of Pennsylvaina. 235 North Washington Avenue, Scranton, PA
18501.

Kanth Yobel WUYlotit

Ronald. Blue West #11353-007
Federal Correctional Instétution
Hazelton, P.O. Box 5000

Bruceton Mills, WV 26525

 

cc: Copy
 

Case 3:16-cv-02460-YK-JFS Document 96 Filed 02/12/20 Page 3 of 3

 

 

co i he eat coke t cee F
ly I reel eghegetly it ut ths lee: agfgett lat pteg ty eet ln! i

(1reW Te°T)

Toset va ‘wz0qUeTIS
onusay uozsuTYsSeM YIFON GEC
etupajAsuued 0

oTAFTSd 2TPPTW $e4e4S ree

PAO pO

qanop 4

 

‘STLtH uoyeonzg

S7S9T AM
p00¢ xed *O'd “U0aTe2PH
. , UOTINIEPSUL peuctyzoeIIE9 yersped
. . Eas moo resp?
the OeoE dss Ot L00-ESETT# 389M OMT preuoy

ost wa HOWNESILTS

 

 

 
